DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/3/2022.
Claims 1-15 and 26-34 are pending. Claims 16-25 are cancelled. Claims 26-34 are new. Claim 1 is currently amended.  Claims 1 and 26 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/3/2022 is acknowledged.
Claims 16-25, which have been canceled, as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA /), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “temperature” in the limitation “increasing temperature” in line 2 of the claim, however two different “temperature” elements were previously introduced, specifically a “temperature” element associated with the leadframe in line 7 of claim 26 and a “temperature” element associated with the solution in line 1 of claim 28, which claim 29 depends from, and thereby it is unclear which specific “temperature” element is being referenced in the limitation in line 2 of claim 29.
Allowable Subject Matter
Claims 1-15, 26-28 and 30-34 are allowed.
Regarding independent claim 1, Abbott et al. (US 2013/0025745 A1, hereinafter “Abbott”) discloses a method of manufacturing, comprising: 
contacting a leadframe 100 (“metal lead frame”- ¶0031) with a solution, since a flood plating process (¶0051) is performed on leadframe 100 which would apply a solution to leadframe 100 (see paragraph [0037] of US 2015/0014829 A1), wherein the leadframe 100 has a die pad area 101 (“pad”- ¶0031) and an outer layer made of a first metal (i.e., the metal of leadframe 100, such as aluminum- ¶0031) having a first oxidation potential (i.e., the oxidation potential of aluminum), said solution containing a second metal (i.e., the “second metal”, such as nickel- ¶0054) having a second oxidation potential (i.e., the oxidation potential of nickel), the second oxidation potential being more negative than the first oxidation potential, since aluminum has an oxidation potential of +1.66 and nickel has an oxidation potential of +0.231 which is more negative that +1.66 (see Figs. 1-2 and 8-10); 
applying radiation energy (i.e., the thermal energy from the heated probes) to the die pad area 101 of the leadframe 100 to locally increase a temperature of the leadframe 100 (¶¶0043-0047) (see Fig. 5); and 
oxidizing said outer layer of the leadframe 100 to provide an enhancing layer 601, 602, 604 (“oxide layers”- ¶0046) on said leadframe 100, since the oxide layers enhance adhesion to encapsulation compounds (¶¶0043-0049) (see Figs. 6-7).
Abbott does not expressly disclose wherein the step of applying radiation energy to the die pad area of the leadframe is to the leadframe contacted with said solution to locally increase a temperature of the leadframe which results in a selective provision of a layer of said second metal at the die pad area by a galvanic displacement reaction.
Thus, regarding independent claim 1, the claim is allowed, because the prior art of record including Abbott, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “applying radiation energy to the die pad area of the leadframe contacted with said solution to locally increase a temperature of the leadframe which results in a selective provision of a layer of said second metal at the die pad area by a galvanic displacement reaction”.
Claims 2-15 are allowed as being dependent on allowed claim 1.
Regarding independent claim 26, Abbott discloses a method of manufacturing, comprising: 
providing a leadframe 100 (“metal lead frame”- ¶0031) having a die pad area 101 (“pad”- ¶0031) and an outer layer made of a first metal (i.e., the metal of leadframe 100, such as aluminum- ¶0031) with a first oxidation potential (i.e., the oxidation potential of aluminum) (see Figs. 1-2); 
applying a solution, since a flood plating process (¶0051) is performed on leadframe 100 which would apply a solution to leadframe 100 (see paragraph [0037] of US 2015/0014829 A1), containing a second metal (i.e., the “second metal”, such as nickel- ¶0054) having a second oxidation potential (i.e., the oxidation potential of nickel) to the leadframe 100 (see Figs. 8-10); 
wherein the second oxidation potential is more negative than the first oxidation potential, since aluminum has an oxidation potential of +1.66 and nickel has an oxidation potential of +0.232 which is more negative that +1.66; 
increasing a temperature of the leadframe 100 (¶¶0043-0047) (see Fig. 5); and 
oxidizing the leadframe 100 to provide an enhancing layer 601, 602, 604 (“oxide layers”- ¶0046) on said leadframe 100, since the oxide layers enhance adhesion to encapsulation compounds (¶¶0043-0049) (see Figs. 6-7).
Abbott does not expressly disclose wherein the step of increasing a temperature of the leadframe forms, by a galvanic displacement reaction, a layer of said second metal at least at the die pad area.
Thus, regarding independent claim 26, the claim is allowed, because the prior art of record including Abbott, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “increasing a temperature of the leadframe to form, by a galvanic displacement reaction, a layer of said second metal at least at the die pad area”.
Claims 27-28 and 30-34 are allowed as being dependent on allowed claim 26.
Claim 29 (which depends from allowed claim 26) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwan et al. (US 2008/0233683 A1), which discloses a method for manufacturing a leadframe comprising forming metal layers on the leadframe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See attached Non-Patent Document “U” which discloses a chart with various metals and their respective oxidation potentials including aluminum and nickel.
        2 See attached Non-Patent Document “U” which discloses a chart with various metals and their respective oxidation potentials including aluminum and nickel.